Citation Nr: 0829148	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-31 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for 
vaginitis/cervicitis.

4.  Entitlement to service connection for paresthesia as a 
residual of extraction of wisdom teeth.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The veteran had active service from June 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of a bilateral ankle disorder and paresthesia as a 
residual of extraction of wisdom teeth are herein REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.


FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that the veteran's bilateral knee disorder 
is due to any incident or event in active service.

2.  The competent and probative evidence preponderates 
against a finding that the veteran has a current diagnosis of 
vaginitis/cervicitis. 


CONCLUSION OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007). 

2.  Vaginitis/cervicitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In June 2005 VA sent the veteran a letter informing her of 
the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the veteran that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2006 rating 
decision, September 2006 SOC, and November 2007 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided her with additional 60-day periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in an August 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2007). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A.  Bilateral Knee Disorder

Service treatment records (STRs) show that in July 2001 and 
August 2001 the veteran complained of bilateral knee pain. At 
the August 2001 treatment she said she had struck her knees 
on an obstacle course two days before, and she was prescribed 
Naproxen, 500 mg.  At August 2003 treatment the veteran 
complained of bilateral knee pain.  

At her October 2005 VA examination the veteran stated that 
she began to experience bilateral knee pain during her basic 
training in 2001 from activities such as running and carrying 
backpacks and duffle bags.  She said that, while in service, 
she had taken nonsteroidal anti-inflammatory medications, was 
not evaluated by an orthopedic specialist, and did not have 
physical therapy.  She said she was placed on limited duty 
profiles and had temporary improvements, but that over the 
years her knees had progressively worsened.  She reported 
that she still suffered from flare-ups of intermittent 
stiffness occurring during the middle of the day once a month 
involving the infrapatellar region bilaterally, and that this 
was not associated with or aggravated by activities.  The 
flare-ups were alleviated by stretching, and she did not take 
medication for her knees.  "Cracking" the knees afforded 
the veteran relief, and her mobility was not limited due to 
her knees.

On examination the veteran's knees had no swelling or 
erythema and she had flexion from 0 to 140 degrees with no 
pain.  There was no limitation with repetitive flexion and 
extension was 0 degrees.  The examiner opined that there was 
probably no limitation of motion or functional impairment 
during acute flare-ups, and that the knees appeared stable.  
Lachman, anterior and posterior drawer, and varus/valgus 
stress were negative.  X-rays of the knees showed no 
effusion, fracture, or foreign bodies.  There were also no 
findings of arthritis or abnormal soft tissue calcifications.  
The VA examiner diagnosed the veteran with bilateral knee 
arthralgia, and patellofemoral pain syndrome was not found.

We recognize the sincerity of the arguments advanced by the 
veteran that her bilateral knee disorder is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, knee disorders require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  

The Board notes that while the VA examiner did not state an 
opinion as to the causation of the veteran's knee arthralgia, 
she was not diagnosed with that disorder while in service.  
In addition, the record does not show that the veteran had 
ongoing treatment for her knees while in service.  Therefore, 
the October 2005 VA examination was adequate as it pertains 
to the veteran's knees.  See 38 C.F.R. § 3.159(c); McClendon 
v. Nicholson, 20 Vet. App. 79 (2006) (VA examination is 
required when there is competent evidence of a current 
disability or recurrent symptoms; establishment of an in-
service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event).

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral knee disorder, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Vaginitis/Cervicitis

The STRs show that the veteran was diagnosed with 
vaginitis/cervicitis in February 2002.  On examination she 
had yeasty discharge, no cervical motion tenderness, and mild 
adnexal tenderness.  A March 2003 Pap smear showed reactive 
cellular changes associated with inflammation and an August 
2004 Pap smear showed atypical squamous cells of undetermined 
significance.

The veteran had a VA gynecological examination in August 
2005, at which her chief complaint was repeated abnormal Pap 
smears.  The veteran also complained of recurrent vaginal 
discharge and cystitis.  The examiner performed a 
gynecological examination and opined that it was normal.  An 
August 2005 Pap smear was negative for intra-epithelial 
lesion or malignancy.  Private gynecological treatment 
records from November 2006 and December 2006 show that the 
veteran had normal squamous and endocervical cells on current 
cytology.

The post-service VA examination and treatment records do not 
show that the veteran has had vaginitis/cervicitis since her 
active service.  The Board recognizes that the Court of 
Appeals for Veterans Claims has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where, as here, the overall 
evidence of record fails to support a diagnosis during the 
claims process, that holding is not applicable.  Therefore, 
the claim must be denied.  See also Hickson, supra.
 
Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
vaginitis/cervicitis, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for vaginitis/cervicitis is denied.


REMAND

The STRs show that in July 2001 and August 2001 the veteran 
complained of bilateral ankle pain and was prescribed 
Naproxen, 500 mg.  She was diagnosed with a bilateral ankle 
contusion in August 2001.  In August 2003 the veteran said 
she had had bilateral ankle pain for the past several months 
which began when she resumed running.  She complained of left 
ankle pain in September 2004 that began a month before, when 
a metal side panel she was removing from a truck fell on the 
ankle.  The veteran was diagnosed with Achilles tendonitis 
and was placed on a limited duty profile for a month.

At her October 2005 VA examination the veteran reported that 
she had started experiencing bilateral heel pain in basic 
training due to running.  While she had temporary 
improvements after the incidents that occurred in service, 
she said that since then she had experienced pain along the 
heel and that over time the condition had progressively 
worsened.  She complained of flare-ups of intermittent ache 
along the heel radiating to the Achilles region bilaterally, 
also involving the plantar aspect of the calcaneus of the 
feet.  She took Motrin, 800 mg twice daily, which provided 
some relief.  X-rays of the veteran's heels were normal.  She 
was diagnosed with bilateral Achilles tendinitis manifested 
by heel pain.  The examiner did not state an opinion as to 
the relationship between the veteran's current Achilles 
tendinitis and the Achilles tendinitis she suffered while in 
service.

Service dental records show that the veteran had four wisdom 
teeth extracted in February 2005.  She reported some numbness 
and tingling on the lower jaw in March 2005.

In September 2005 the veteran had a VA dental examination at 
which she was experiencing paresthesia on the mandibular 
left.  The VA examiner noted that this condition was not 
uncommon in the removal of wisdom teeth, when the mandibular 
nerve becomes traumatized and that it would probably resolve 
itself in the future.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  See 38 C.F.R. § 3.303(b).  The 
veteran had her wisdom teeth removed in February 2005, and 
her VA examination was in September 2005.  The record does 
not contain any dental treatment records since September 2005 
which could be used to determine whether her paresthesia was 
an acute and transitory condition or whether it is a chronic 
condition.

Accordingly, the case is REMANDED for the following action:

1.	 If he is available, the RO should request 
an examination report addendum from the 
physician who conducted the October 2005 
general medicine examination.  The claims 
file, to include a complete copy of this 
Remand, must be made available to the 
examiner, and the addendum should include 
discussion of the veteran's service 
treatment records, documented medical 
history, and contentions regarding a 
bilateral ankle disorder.  If the 
physician who conducted the October 2005 
examinations is not available, the RO 
should request that an orthopedist review 
the veteran's claims file.

a.	The reviewer should specifically 
state whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that the 
veteran has residuals of her in-
service Achilles tendonitis that are 
causally or etiologically related to 
her active service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 
percent probability), with the 
rationale for any such conclusion set 
out in the report.

b.	Note:  As used above, the term "at 
least as likely as not" does not 
mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

2.	The RO should arrange for the veteran to 
undergo a VA dental examination.  The 
claims file, to include a complete copy of 
this Remand, must be made available to the 
examiner, and the report of the 
examination(s) should include discussion 
of the veteran's documented dental history 
and assertions.  All appropriate tests and 
studies and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

a.	The examiner should thoroughly 
review the claims file prior to 
the examination.

b.	The examiner should conduct a 
comprehensive dental examination, 
and provide details about the 
onset, frequency, duration, and 
severity of paresthesia as a 
residual of extraction of wisdom 
teeth.

c.	With respect to the veteran's 
paresthesia as a residual of 
extraction of wisdom teeth, the 
examiner should offer an opinion as 
to whether it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that it was due 
to the in-service removal of the 
veteran's wisdom teeth or whether 
such a causal or etiological 
relationship is unlikely (i.e., less 
than a 50 percent probability), with 
the rationale for any such conclusion 
set out in the report.

d.	Note:  As used above, the term "at 
least as likely as not" does not 
mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

3.	Thereafter, the RO should readjudicate the 
claims for service connection for a 
bilateral ankle disorder and paresthesia 
as a residual of extraction of wisdom 
teeth.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided with an 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


